ON MOTION FOR REHEARING
MORRISON, Judge.
Appellant earnestly urges this Court to hold that a fatal variance exists between the allegation in the indictment that he “did then and there unlawfully enter upon the enclosed lands * * * and did then and there hunt with a firearm” and the proof that he did not physically enter but shot across said enclosed lands.
Reliance is had upon Tibbs v. State, Tex.Cr.App., 341 S.W.2d 932, and Fuller v. State, 120 Tex.Cr.R. 66, 48 S.W.2d 303. Reference should also be made to Fannin v. State, 168 Tex.Cr.R. 593, 331 S.W.2d 47.
In Tibbs (negligent homicide), the indictment alleged that the accused drove an automobile “into and against the said Gary Wilks,” and we held this was not supported by proof that the automobile in which Wilks was riding drove into accused’s automobile while it was standing still.
In Fuller (failure to stop and render aid), this Court held that where the statute provided two ways in which the offense might be committed proof that it was committed in a manner other than that charged in the indictment would constitute a variance.
In Fannin (aggravated assault with motor vehicle), we held that an information alleging that accused collided with Linda Hamilton could not be supported by proof that the automobile in which Linda Hamilton was riding ran into and struck the side of the automobile being driven by accused.
The above statement of the holdings, we have concluded, distinguishes them from the case at bar.
In our original opinion, we held that entry might be effected by shooting across the lands of another for the purpose o.f killing deer upon such land. With this conclusion, we remain in accord. This being so, the question before us here is not one of variance, but whether it was incumbent upon the State to have alleged the manner whereby entry was effected.
Since the offense was charged in the terms of the statute, it will be considered sufficient in the absence of a motion to quash, setting forth particularly that he was not informed from the same as to how he was alleged to have effected such an entry.
No such motion appears before us here.
Appellant’s motion for rehearing is overruled.